Title: From Thomas Jefferson to James Monroe, 14 January 1793
From: Jefferson, Thomas
To: Monroe, James



Th: J to Col: Monroe
Jan. 14. 93.

I am a stranger to the instructions given to Mr. Short on the subject of money, the correspondence thereon having been [direct?] between the Sec. of the Treasury and him, without any mediary. Neither do I know whether any authority was given or not to G. Morris on that subject. The payment of the 19th. of Aug. was made in consequence of a letter from G. Morris as I have reason to believe. Whether that letter could be an order or not I am uninformed, but it probably was either authoritative or of decisive influence.
